PER CURIAM.
Order denying motion lor a new trial on newly-discovered evidence reversed, and new trial granted, upon appellant paying respondent, within 10 days, the trial fee and disbursements of the trial, and one-half of the extra allowance granted by the court, in which case the appeal from the judgment and order is dismissed, without costs, and the judgment vacated. If the defendant fails to make such payment within the time aforesaid, then judgment and orders unanimously affirmed, with costs.